Name: Commission Regulation (EC) No 771/97 of 28 April 1997 amending for the third time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: cooperation policy;  means of agricultural production;  Europe;  economic policy;  agricultural activity;  food technology
 Date Published: nan

 No L 112/ 18 EN Official Journal of the European Communities 29 . 4. 97 COMMISSION REGULATION (EC) No 771 /97 of 28 April 1997 amending for the third time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands Whereas the fast and efficient application of exceptional market support measures is one of the best instruments to combat the spread of classical swine fever; whereas it is justified from then on to apply the provisions laid down in Article 1 point 6 of this Regulation with effect from 27 March 1997 and the other provisions with effect from 16 April 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional measures to support the market in pigmeat were adopted for the Netherlands by Commis ­ sion Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 670/97 (4), in response to the outbreak of classical swine fever in certain production regions in that country; Whereas the swift and effective implementation of the exceptional support measures has come up against problems of capacity in the rendering plants which are to process the piglets; whereas it is therefore appropriate to increase temporarily the average weight of the eligible piglets and to allow their slaughtering and their storage in cold stores; Whereas it is necessary to adjust the aid granted for the delivery of young piglets to the present market situation taking into account the increase in market prices; Whereas because of the duration of the veterinary and commercial restrictions imposed by the Dutch veterinary authorities and the enlargement of these restrictions to new zones it is necessary to increase the number of fattened pigs, piglets and young piglets which may be delivered to the competent authorities in order to allow the continuation of the exceptional support measures in the coming weeks; Whereas it is necessary to include the protection and surveillance zones around Ammerzoden and Nederweert in the exceptional measures by replacing Annex II to Regulation (EC) No 413/97 by a new Annex; Whereas it is appropriate , on the basis of the gained ex ­ perience, to allow more flexibility in the conditions re ­ garding the storage of the slaughtered animals laid down in Annex III to Regulation (EC) No 413/97; Article 1 Regulation (EC) No 413/97 is amended as follows : 1 . In Article 1 (2), the following subparagraph is added : 'By derogation to the provisions of the combined nomenclature, the weight of the piglets may for the period from 10 April to 22 May 1997, be higher than 50 kilograms, but not more than 60 kilograms on average per batch '. 2 . In Article 1 (3), the following subparagraph is added : 'When the total maximum number of animals as laid down in Annex I is totally used, the number of fattened pigs is increased by 600 000 head and the number of piglets and young piglets by 780 000 head'. 3 . In Article 3 , third subparagraph and in Annex III , point 2 'pigs for fattening' is replaced by 'the animals '. 4 . In Article 4 (4), 'ECU 32' and 'ECU 27' are replaced by 'ECU 35' and 'ECU 30'. 5 . Annex II is replaced by the Annex to this Regulation . 6 . In Annex III , point 3 , the first phrase is replaced by 'Carcases and half-carcases may be cut into several parts in order to allow an orderly storage '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 April 1997 . However, Article 1 point 6 shall apply from 27 March 1997 . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ No L 349 , 31 . 12 . 1994, p. 105 . (&lt;) OJ No L 62, 4 . 3 . 1997, p. 26 . (4) OJ No L 101 , 18 . 4. 1997, p. 12. 29 . 4 . 97 I EN I Official Journal of the European Communities No L 112/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1997 . For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX IT The protection and surveillance zones in the following areas :  Venhorst,  Best,  Rijsbergen ,  Ammerzoden,  Nederweert.'